Fourth Court of Appeals
                               San Antonio, Texas
                                   November 15, 2017

                                  No. 04-17-00632-CV

                                    Joshua GARCIA,
                                        Appellant

                                            v.

                                    Sherry PRUSKI,
                                       Appellee

               From the 218th Judicial District Court, Wilson County, Texas
                           Trial Court No. 16-05-0358-CVW
                         Honorable Stella Saxon, Judge Presiding


                                     ORDER
     The court’s order dated November 13, 2017 is WITHDRAWN. Appellant’s brief is due
December 4, 2017.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2017.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court